UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001- 34430 SINOHUB, INC. (Exact name of registrant as specified in its charter) Delaware 87-0438200 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6/F, Bldg 51, Rd 5, Qiongyu Blvd. Technology Park, Nanshan District Shenzhen, People’s Republic of China (Address of principal executive offices) (Zip Code) 86 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo (the Registrant is not yet required to submit Interactive Data) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2011 Common Stock, $0.001 par value per share 33,451,806 shares 1 SINOHUB, INC. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4T. Controls and Procedures 33 PART II - OTHER INFORMATION 36 Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. [Removed and Reserved] 36 Item 5. Other Information 36 Item 6. Exhibits 37 SIGNATURES 38 Except as otherwise required by the context, all references in this report to "we", "us”, "our", “SinoHub” or "Company" refer to the consolidated operations of SinoHub, Inc., a Delaware corporation, and its wholly owned subsidiaries. 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements SINOHUB, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2011 December 31, 2010 (Unaudited) (Audited) (As Restated) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deposit with suppliers Total current assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Customer deposits Accrued expenses and other current liabilities Bank borrowings Capital lease obligations – current portion Income and other taxes payable Total current liabilities LONG-TERM LIABILITIES Capital lease obligations, net of current portion Warrant Derivatives TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value, 5,000,000 shares authorized; - - no shares issued Common stock, $0.001 par value, 100,000,000 shares authorized; 33,379,420 shares and 28,570,859 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Unappropriated Appropriated Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SINOHUB, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended March 31, (As Restated) NET SALES ECSS $ $ ICM Total net sales COST OF SALES ECSS ICM Total cost of sales GROSS PROFIT OPERATING EXPENSES Selling, general and administrative Professional services Stock compensation expense - Stock option compensation amortization Depreciation Provision for bad debts Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest expense ) ) Interest income Changes in fair values of warrant derivatives ) Other, net Total other income (expense), net ) INCOME BEFORE INCOME TAXES Income tax expense NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation gain COMPREHENSIVE INCOME $ $ SHARE AND PER SHARE DATA Net income per share-basic $ $ Weighted average number of shares-basic Net income per share-diluted $ $ Weighted average number of shares-diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SINOHUB, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended March 31, (As Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to cash used in operations: Depreciation - operating expenses Depreciation - cost of sales - Changes in fair value of warrant derivatives ) Provision for bad debts Stock compensation expense - Stock option compensation amortization Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets ) ) Deposit with suppliers ) Accounts payable Customer deposits ) Accrued expenses and other current liabilities ) Income and other taxes payable ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Increase in restricted cash ) ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock, net of cost Bank borrowings -proceeds Bank borrowings -repayments ) ) Repayments of capital lease obligations ) - Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGES NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest expense $ $ Cash paid for income tax $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SINOHUB, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2011 (UNAUDITED) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION Overview SinoHub, Inc. (the “Company”) is an electronics company based in Shenzhen, PR China which services clients worldwide.The Company is currently engaged in two business segments: electronics product manufacturing and sales (ICM, Integrated Contract Manufacturing), and electronic component sales and services (ECSS) which is comprised of electronic component sales (known as ECP) and electronic component supply chain management services (known as SCM).We now report on each of ICM and ECSS as separate business segments. History and Basis of Reporting SinoHub, Inc. was originally organized in Utah in 1986 under the name Liberty Alliance, Inc.The Company subsequently merged and reorganized in Delaware in 1991 and is now headquartered in Shenzhen, the People’s Republic of China (“PRC”). The Company was operated by different management teams in the past, pursuing a variety of business ventures.In May 2008, Liberty Alliance, Inc., SinoHub Acquisition Corp., known as the Merger Sub, SinoHub, Inc., known as the Acquired Sub, and Steven L. White, the principal stockholder of Liberty Alliance, Inc., entered into an Agreement and Plan of Merger pursuant to which the Merger Sub agreed to merge with and into the Acquired Sub, with the Acquired Sub being the surviving corporation.In July 2008, following the merger, the Company changed its name to SinoHub, Inc. and focused on the electronic components sales and services business, and the Acquired Sub changed its name from SinoHub, Inc. to SinoHub International, Inc. The accompanying condensed consolidated financial statements of the Company were prepared in accordance with accounting principles generally accepted in the United States and the rules and regulations of the Securities and Exchange Commission for interim financial information and reflect all adjustments of a normal recurring nature, which are, in the opinion of management, necessary for a fair presentation of the consolidated financial position and results of operations for the periods presented. The consolidated financial results of operations for the interim periods are not necessarily indicative of results for the full year. These condensed consolidated financial statements do not include all the information or notes necessary for a complete presentation and, accordingly, should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, previously filed with the Securities and Exchange Commission on March 14, 2011. 6 Table of Contents Organization Structure The current operations of the Company include the following subsidiaries: SinoHub International, Inc. was incorporated in March 1999 as a Delaware C corporation in the United States of America.This company is the holding company for the Chinese and Hong Kong subsidiaries listed below. SinoHub International, Inc. is wholly owned by SinoHub, Inc. SinoHub Electronics Shenzhen, Ltd. was incorporated in September 2000 in the PRC to provide one-stop SCM services for electronic manufacturers and distributors in southern China.SinoHub Electronics Shenzhen, Ltd. is wholly owned by SinoHub International, Inc. SinoHub SCM Shenzhen, Ltd. was incorporated in December 2001 in the PRC to hold an import and export license in the PRC. SinoHub SCM Shenzhen, Ltd. purchases and sells electronic component parts and also provides customs clearance services to our customers. 100% of the equity interest in SinoHub SCM Shenzhen, Ltd. was held on behalf of SinoHub by SinoHub Electronics Shenzhen, Ltd. through a Declaration of Trust with SinoHub Electronics Shenzhen, Ltd. dated January 30, 2008.On August 21, 2009 our wholly-owned subsidiary SinoHub Electronics Shenzhen, Ltd. exercised its rights under a declaration of trust with the spouse of a director who is a citizen of the PRC and a shareholder of the Company, as trustee (the "Trustee") to cause the shares of SinoHub SCM Shenzhen, Ltd. previously registered in the name of the Trustee to be registered in the name of SinoHub Electronics Shenzhen, Ltd.SinoHub SCM Shenzhen, Ltd. is now directly and solely owned by SinoHub Electronics Shenzhen, Ltd. SinoHub SCM Shanghai, Ltd. was incorporated in March 2005 in the PRC to provide one-stop SCM services for electronic manufacturers and distributors in northern China. SinoHub SCM Shanghai, Ltd. is wholly owned by SinoHub Electronics Shenzhen, Ltd. SinoHub Electronics Shanghai, Ltd. was incorporated in July 2005 in the PRC to provide one-stop SCM services for electronic manufacturers and distributors in the PRC. SinoHub Electronics Shanghai, Ltd. is wholly owned by SinoHub International, Inc. B2B Chips, Limited was incorporated in June 2006 in Hong Kong to purchase and sell electronic components. B2B Chips is wholly owned by SinoHub Electronics Shenzhen, Ltd. SinoHub Technology (Hong Kong) Limited was incorporated in May 2007 in Hong Kong and has not yet commenced business. SinoHub Technology (Hong Kong) Limited is wholly owned by B2B Chips, Limited. Topology Communication Technology (Shenzhen), Ltd. was incorporated in April 2010 in Shenzhen to manufacture mobile phones and other electronic devices.Topology Communication Technology (Shenzhen), Ltd. is wholly owned by B2B Chips, Limited. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 7 Table of Contents Concentrations and Risks Substantially all of Company's assets are located in the PRC and Hong Kong and substantially all of the Company's revenues were derived from customers located in the PRC.In addition, financial instruments that potentially subject the Company to significant concentrations of credit risk consist primarily of accounts receivable.The Company mitigates credit risk through procedures that include determination of credit limits, credit approvals, and related monitoring procedures to ensure delinquent receivables are collected. Cash and Cash Equivalents For the purpose of the statements of cash flows, cash and cash equivalents include cash on hand and demand deposits with a bank with a maturity of less than three months.Cash amounts held as security for the Company’s bank loans is reported as restricted cash and is not included with cash or cash equivalents on the balance sheet until the lien against such funds has been released. Accounts Receivable The Company extends unsecured credit to its customers in the ordinary course of business but mitigates the associated risks by performing credit checks and actively pursuing past due accounts.A provision for bad debts is established and recorded based on managements’ assessment of customer credit history, overall trends in collections and write-offs, and expected exposures based on facts and prior experience. Inventories Inventories are stated at lower of cost or market value, cost being determined on a first in first out method.No allowance is made for excess or obsolete inventories as inventories are held for a short period of time and are substantially related to specific customer order commitments.Inventory consists of electronic components purchased from suppliers and electronics products the Company manufactured. Property and Equipment Property and equipment are stated at cost, less accumulated depreciation.Expenditures for additions, major renewals and betterments are capitalized and expenditures for maintenance and repairs are charged to expense as incurred. Depreciation is provided on a straight-line basis, less estimated residual values over the assets’ estimated useful lives.The estimated useful lives are as follows: Plant and machinery 2 to 5 Years Motor vehicles 5 Years Furniture, fixtures and equipment 2 to 5 Years Leasehold improvements Over the unexpired lease terms 8 Table of Contents Long-lived assets held and used by the Company are reviewed for impairment whenever changes in circumstances or events indicate that the carrying amount of an asset may not be recoverable.For purposes of evaluating the recoverability of long-lived assets, the Company considers various factors, including future cash flows, to determine whether the carrying amount exceeds fair value, and in that case, the asset is written down to fair value. Financial Instruments The Company analyzes all financial instruments that may have features of both liabilities and equity under ASC Topic 480-10 and ASC Topic 815.At present, there are no such instruments in the financial statements.The Company also analyzes registration rights agreements associated with any equity instruments issued to determine if penalties triggered for late filing should be accrued under ASC Topic 825.At present, there are no registration rights as to which late filing penalties may apply. Fair Value of Financial Instruments ASC Topic 825 requires certain disclosures regarding the fair value of financial instruments.Fair value of financial instruments is made at a specific point in time, based on relevant information about financial markets and specific financial instruments.As these estimates are subjective in nature, involving uncertainties and matters of significant judgment, they cannot be determined with precision. Changes in assumptions can significantly affect estimated fair values. ASC Topic 820 defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and it considers assumptions that market participants would use when pricing the asset or liability. ASC Topic 820 establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC Topic 820 establishes three levels of inputs that may be used to measure fair value: Level 1 - Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 - Level 2 applies to assets or liabilities for which there are inputs other than quoted prices included within Level 1 that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 - Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The following table sets forth our estimate of fair value of our financial instruments that are liabilities as of March 31, 2011: 9 Table of Contents Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs (Level 1) (Level 2) (Level 3) Total 2010 Warrants $ — $ — $ $ The following table sets forth a summary of changes in fair value of our derivative liability for the three months ended March 31, 2011 and 2010: Beginning Balance, $ $ - Fair value of 2010 warrants at issue date - Net (gain) loss included in earnings ) Balance March 31 $ $ The carrying value of cash and cash equivalents, accounts receivable, accounts payable, accrued expenses, bank borrowings, and other liabilities approximate their fair values because of the short-term nature of these instruments.Management believes the Company is not exposed to significant interest or credit risks arising from these financial instruments. The Company’s operations are primarily based in the PRC, which may give rise to significant foreign currency risks and opportunities from fluctuations and the degree of volatility of foreign exchange rates between the United States dollar (“USD”) and the Chinese Renminbi (“RMB”).In July 2005, the PRC allowed the RMB to fluctuate within a narrow range ending its decade-old valuation peg to the USD.Since this change in 2005, the RMB has experienced positive trends in valuation against the USD; such trends are reflected in part by the foreign currency translation gains reported in the Company’s financial statements. Derivative Instruments The Warrants issued in connection with the private placement the Company consummated on September 10, 2008 (the “2008 Warrants) and on March 2, 2010 (the “2010 Warrants”) include a reset provision (to adjust the exercise price of the warrants) which is triggered if the Company issues common shares below the exercise price as defined in the respective warrants. Effective January 1, 2009 the reset provision of these warrants precludes equity accounting treatment under ASC 815 (formerly EITF 07-05). Accordingly, effective January 1, 2009, the Company was required to reclassify these warrants at their fair value to liabilities each reporting period under ASC 815-40.The reset provision in the 2008 Warrants expired on September 10, 2009. At March 31, 2011, the fair value of the Company’s derivative warrants liability for the 2010 Warrants was $1,181,000. The Company used the Black-Scholesvaluation model to estimate the fair value of the 2010 Warrants. Significant assumptions used at March 31, 2011 and 2010 were as follows: 10 Table of Contents Estimated market value of stock on grant date (1) $ $ Risk-free interest rate(2) 1.60 % % Dividend yield(3) 0.00 % % Volatility factor 123.08 % % Expected life(4) 3.9 years 4.9 years The estimated market value of the stock on the date of grant was based on a calculation by management after consideration of price per share received in the private offerings and reported public market prices. The risk-free interest rate was determined by management using the U.S. Treasury zero-coupon yield over the contractual term of the option on date of grant. Management determined the dividend yield to be 0% based upon its expectation that the Company will not make any near term change to its policy of retaining all earnings available to pay dividends for use in the Company’s business. Expected life is remaining contractual life of the warrants. Changes in fair value of the 2010 Warrants are recognized in earnings each reporting period. Stock-Based Compensation The Company adopted ASC Topic 718.This Statement requires a public entity to measure the cost of services received in exchange for an award of equity instruments based on the grant-date fair value of the award.That cost will be recognized over the period during which services are received.Stock compensation for stock granted to non-employees has been determined in accordance with ASC Topic 718 and ASC Topic 505-50, as the fair value of the consideration received or the fair value of equity instruments issued, whichever is more reliably measured. Revenue and Cost Recognition The Company reports revenue from electronics product manufacturing and sales (ICM, Integrated Contract Manufacturing), and electronic component sales and services (ECSS), which is comprised of electronic component sales (known as ECP) and electronic component supply chain management services (known as SCM). Revenues for SCM services are earned from both the SCM and procurement-fulfillment programs and are primarily based on a percentage of inventory value handled for a customer.The Company recognizes revenue from SCM services when the services are provided.Revenues from ECP and ICM businesses are based on quoted prices and are recognized at the time of shipment to customers.Revenues are recognized on the gross amount billed to customers.Sales are recorded net of discounts and allowances.In all cases, revenue is recognized when there is persuasive evidence of an arrangement, delivery has occurred or services rendered, the sales price is determinable, and collectability is reasonably assured. Cost of goods sold in ICM business includes the direct raw material cost, direct labor cost, manufacturing overheads including depreciation of production equipment, rent, shipping and handling costs, and local transportation charges consistent with the revenue earned. 11 Table of Contents Income Taxes The Company accounts for income taxes under ASC Topic 740. Under ASC Topic 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income taxes in the period that included the enactment date. Foreign Currency Translation SinoHub, Inc., SinoHub International, Inc., B2B Chips, Ltd., and SinoHub Technology Hong Kong, Ltd. maintain accounting records using the functional currencies, USD and Hong Kong Dollars (“HKD”) respectively.SinoHub SCM Shenzhen, Ltd., SinoHub Electronics Shenzhen, Ltd., SinoHub SCM Shanghai, Ltd., SinoHub Electronics Shanghai, Ltd. and Topology Communication Technology (Shenzhen), Ltd. maintain accounting records using RMB as the functional currency. The Company uses USD as its reporting currency.The Company accounts for foreign currency translation pursuant to ASC Topic 830.The functional currencies of the Company’s subsidiaries are HKD and RMB.Under ASC Topic 830, all assets and liabilities are translated into United States dollars using the current exchange rate at the balance sheet date.The capital and various reserves are translated at historical exchange rates prevailing at the time of the transactions while income and expenses items are translated at the average exchange rate for the period.Translation adjustments are included in other comprehensive income (loss) for the period. Foreign currency transactions during the year are translated to their functional currencies at the approximate rates of exchange on the dates of transactions.Monetary assets and liabilities denominated in foreign currencies at the balance sheet date are translated to the reporting currency at the approximate rates of exchange at that date.Non-monetary assets and liabilities are translated at the rates of exchange prevailing at the time the asset or liability was acquired.Exchange gains or losses are recorded in the statement of operations. Comprehensive Income The foreign currency translation gain or loss resulting from the translation of the financial statements expressed in HKD and RMB to USD is reported as other comprehensive income in the statements of operations and stockholders’ equity. Earnings Per Share Earnings per share in accordance with the provisions of ASC Topic 260 requires presentation of basic and diluted earnings per share in conjunction with the disclosure of the methodology used in computing such earnings per share.Basic earnings per share excludes dilution and is computed by dividing income available to common stockholders by the weighted average common shares outstanding during the period.Diluted earnings per share takes into account the potential dilution that could occur if securities or other contracts to issue common stock were exercised and converted into common stock using the treasury method. 12 Table of Contents Segments The Company operates in two segments: electronics product manufacturing and sales (ICM) and electronic component sales and services (ECSS).Segment disclosure is presented in Note 14, “Segment information.” Recent Accounting Pronouncements In April 2011, FASB issued ASU 2011-02 Receivables (Topic 310) - A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring. The amendments in this Update would provide additional guidance to assist creditors in determining whether a restructuring of a receivable meets the criteria to be considered a troubled debt restructuring. The amendments in this Update are effective for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. Early adoption is permitted. The Company does not expect the adoption of ASU 2011-02 to have a material impact on its consolidated results of operations or financial position. In January 2011, FASB issued ASU 2011-01 Receivables (Topic 310) - Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20.The amendments in this Update temporarily delay the effective date of the disclosures about troubled debt restructurings in Accounting Standards Update No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses for public entities. The delay is intended to allow the Board time to complete its deliberations on what constitutes a troubled debt restructuring. The effective date of the new disclosures about troubled debt restructurings for public entities and the guidance for determining what constitutes a troubled debt restructuring will then be coordinated. The deferral in this amendment is effective upon issuance. The Company does not expect the adoption of ASU 2011-01 to have a material impact on its consolidated results of operations or financial position. In December 2010, FASB issued ASU 2010-29 Business Combinations (Topic 805)-Disclosure of Supplementary Pro Forma Information for Business Combinations. The objective of this Update is to address diversity in practice about the interpretation of the pro forma revenue and earnings disclosure requirements for business combinations. The amendments in this Update specify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The amendments also expand the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The amendments in this Update are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. Early adoption is permitted. The adoption of ASU 2010-29 did not have a material impact on the Company’s financial statements. In April 2010, FASB issued ASU 2010-13 Compensation-Stock Compensation (Topic 718) Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades.ASU 2010-13 addresses the classification of a share-based payment award with an exercise price denominated in the currency of a market in which the underlying equity security trades. Topic 718 is amended to clarify that a share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades shall not be considered to contain a market, performance, or service condition. Therefore, such an award is not to be classified as a liability if it otherwise qualifies as equity classification. The amendments in this Update should be effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010.The guidance should be applied by recording a cumulative-effect adjustment to the opening balance of retained earnings for all outstanding awards as of the beginning of the fiscal year in which the amendments are initially applied.The adoption of ASU 2010-13 did not have a material impact on its consolidated results of operations or financial position. 13 Table of Contents 2.RESTATEMENT On May 16, 2011, the Company filed with the Securities and Exchange Commission (“SEC”) a Current Report on Form 8-K, to report management’s determination that the Company’s financial statements for the year ended December 31, 2010, included in its Annual Report on Form 10-K filed with the SEC on March 14, 2011 (the “2010 For 10-K”) ,should no longer be relied upon due to an error in such financial statements with respect to the accounting for 816,670 common stock purchase warrants in connection with its March 2, 2010 private placement (the “2010 Warrants”).The Company determined that the historical financial statements for the year ended December 31, 2010 included in the Company’s 2010 Form 10-K require restatement to properly record the 2010 Warrants as a derivative liability. The Current Report on Form 8-K which the Company filed with the SEC on May 16, 2011 also reported management’s determination that the Company’s financial statements: (i) for the fiscal quarter ended March 31, 2010, included in its Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2010, filed with the SEC on May 17, 2010 (the “March 2010 Form 10-Q”); (ii) for the fiscal quarter ended June 30, 2010, included in its Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2010, filed with the SEC on August 12, 2010 (the “June 2010 Form 10-Q”); and (iii) for the fiscal quarter ended September 30, 2010, included in its Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2010 filed with the SEC on November 12, 2010 (the “September 2010 Form 10-Q” and, collectively with the March 2010 Form 10-Q and June 2010 Form 10-Q, the“Form 10-Qs”), should no longer be relied upon due to an error in such financial statements with respect to the accounting for the 2010 Warrants. The Company has performed a complete assessment of its outstanding 2010 Warrants and has concluded that its outstanding 2010 Warrants are within the scope of Accounting Standards Codification 815-40, “Derivatives and Hedging – Contracts in Entity’s Own Equity” (“ASC 815-40”), formerly Emerging Issues Task Force Issue No. 07-05, “Determining Whether an Instrument (or Embedded Feature) Is Indexed to an Entity’s Own Stock” (“EITF 07-05”), due to the inclusion in the Warrants of a provision requiring an adjustment to the exercise price of the 2010 Warrants in the event the Company issues common stock, or securities convertible into or exercisable for common stock, at a price per share lower than such exercise price.Accordingly, ASC 815-40, formerly EITF 07-05, which was effective as of January 1, 2009, should have been applied resulting in a reclassification of the warrants as a liability, measured at fair value, with changes in fair value recognized as part of other income or expense for each reporting period thereafter. Because the reset provision contained in the Company’s warrants issued in 2008 (the “2008 Warrants”) expired on September 10, 2009, no change in the Company’s historical financial statements is required with respect to the 2008 Warrants. 14 Table of Contents The Company is in the process of preparing amendments to the Form 10-Qs and 10-K for the prior periods noted above and plans to file those amendments with the SEC, reflecting the restatement relative to the 2010 Warrants. This Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2011 incorporates corrections made in response to the accounting errors described above by restating the Company’s financial statements presented herein for the three months ended March 31, 2010.The corrections to the quarterly information in this Form 10-Q had no impact on the Company’s previously reported operations or cash flows for the periods being restated. The following tables show the effects of the restatement on the Company's consolidated balance sheet as of December 31, 2010 and consolidated statements of operations and comprehensive income and consolidated statements of cash flows for the three month period ended March 31, 2010: SinoHub, Inc. and Subsidiaries Consolidated Balance Sheet (Audited) Year Ended December31, 2010 As Previously Recorded As Restated Total Assets $ $ Total Current Liabilities $ $ LONG-TERM LIABILITIES Warrant Derivatives - TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Additional paid-in capital 22,426,000 Retained earnings Unappropriated 41,691,000 Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 110,103,000 15 Table of Contents SinoHub, Inc. and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) Three Months Ended March 31, 2010 As Previously Recorded As Restated Change in fair value of derivative warrant liability $ - $ Total other income (expense) $ $ Net Income Before Provision for Income Tax $ $ Net Income $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Other Comprehensive Income Foreign currency translation adjustment $ $ Comprehensive Income $ $ The gain (loss) resulting from the change in fair value of derivative warrant liability for the three month period ended March 31, 2010, was incurred at the corporate level (a Delaware corporation).The Company did not recognize any income tax benefits (expense) associated with the change in fair value in the three months ended March 31, 2010.Therefore, the restatement did not have an effect on the Company’s taxable income for the three months ended March 31, 2010. SinoHub, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2010 As Previously Recorded As Restated Net Income $ $ Change in fair value of derivative liability - Total: $ $ 16 Table of Contents 3.ACCOUNTS RECEIVABLE, NET Accounts receivable at March 31, 2011 and December 31, 2010 consisted of the following: March 31, 2011 December 31, 2010 (Unaudited) (Audited) (As Restated) Accounts receivable $ $ Less: allowance for doubtful accounts Accounts receivable, net $ $ For the three months ended March 31, 2011 and 2010, the Company recorded provision for bad debts of $52,000 and $33,000 respectively. 4.INVENTORIES, NET Inventories at March 31, 2011 and December 31, 2010 consisted of the following: March 31, 2011 December 31, 2010 (Unaudited) (Audited) (As Restated) Raw materials $ $ Work-in-progress - Finished goods and goods for resale $ $ Less: allowance for obsolete inventories - - Inventories, net $ $ 5.BANK BORROWINGS AND FINANCING ARRANGEMENTS The Company has secured the following financing facilities with certain PRC banks to support its business operations: Letter of credit facility with China Construction Bank in the amount of $12,900,000 to support our component sales and services business.Restricted cash balances are required as security for draws against the facility.The facility renews each year and is available through January 2012. Letter of credit facility with Industrial Bank in the amount of $50,000,000 to support our business.Restricted cash balances are required as security for draws against the facility.The facility is available through March, 2012. Letter of credit facility with Hangzhou Bank in the amount of $5,300,000 to support our component sales and services business.Restricted cash balances are required as security for draws against the facility.In addition, the bank requires third party guarantees from two subsidiaries, SinoHub SCM Shenzhen, Ltd., and B2B Chips, Ltd., and a director and an executive officer.Also, the bank requires a third party guarantor.The third-party guarantor is Meisun Technology Ltd.The only relationship between the Company and Meisun Technology Ltd. is the guaranty.The facility renews each year and is available through May, 2011. Letter of credit facility with Bank of Ningbo in the amount of $7,000,000 to support our electronics product manufacturing and sales business.The bank requires the unlimited personal guaranty of an executive officer.The facility renews each year and is available through December, 2011. 17 Table of Contents Letter of credit facility with Bank of Jiangsu in the amount of $9,000,000 to support our electronics product manufacturing and sales business.The bank requires the unlimited personal guaranty of an executive officer.In addition, the credit facility is secured by a lien on SinoHub's inventory and accounts receivable.The facility renews each year and is available through May 2011. Letter of credit facility with Bank of Shanghai in the amount of $3,050,000 to support our electronics product manufacturing and sales business.The bank requires the unlimited personal guaranty of an executive officer.The facility renews each year and is available through September 2011. Borrowings against these facilities at March 31, 2011 and December 31, 2010 were as follows: March 31, December 31, (Unaudited) (Audited) (As Restated) Note payable to a bank, annual interest rate 5.61%, due May 2011 $
